Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
Response to Amendment
Claims 7 and 32 have been canceled.  Claim 33 has been added.  Claims 1, 8, 10, and 12 have been amended.  Claims 1-6, 8-31, and 33 remain pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Benoit Malouin (Reg. No. 78,574) on 7/27/21.
The application has been amended as follows: 

 Claim 1, Lines 3-4 - “including cooling passages” has been changed to --including a plurality of cooling passages--.

Claim 1, Line 11 - “a surface of the aircraft” has been changed to --a surface of an aircraft--.

Claim 6, Lines 1-2 - “at least one additional heating element” has been changed to --at least one 

Claims 17-31 - (Cancelled)

Claim 33, Line 10 - “a surface of the aircraft” has been changed to --a surface of an aircraft--.
Allowable Subject Matter
Claims 1-6, 8-16, and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-6, 8-16, and 33 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “a fluid circulation path having a portion running along an underside of a surface of the aircraft to be heated, the surface including a tailplane surface of the aircraft” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1 (as well as claims 2-6, and 8-16 depending therefrom).
Regarding claim 33, Wilkinson et al. (U.S. 4,815,282) discloses an aircraft heating assembly (Fig. 3) comprising:
an internal combustion engine (12) having a liquid coolant system of the internal combustion engine (see Fig. 3 at element 62 and Col. 3, Lines 40-41 (because engine 12 is cooled through element 62, as shown in Fig. 3 and described in Col. 3, Lines 40-41, by feeding a coolant from engine 12 to heat exchanger 62, there must be a type of liquid coolant system in the internal combustion engine)), the liquid cooling system including cooling passages in the internal combustion engine (see Fig. 3 at element 62 and Col. 3, Lines 40-41 (because engine 12 is cooled through element 62, as shown in Fig. 3 and described in Col. 3, Lines 40-41, by feeding a coolant from engine 12 to heat exchanger 62, there must be a type of liquid coolant system in the internal combustion engine which must include a type of internal cooling passages in the internal combustion engine)) for circulating a liquid coolant from a coolant inlet (see Fig. 3 where conduit connecting element 62 to element 12 is shown entering element 12) to a coolant outlet (see Fig. 3 where conduit connecting element 12 to element 62 is shown exiting 
a coolant circulation path outside of the internal combustion engine (see Fig. 3 - passages connected element 12 and 62 are shown as a type of coolant circulation path (as described in Col. 3, Lines 40-41)), the coolant circulation path in fluid communication with the coolant inlet and the coolant outlet (see Fig. 3), the coolant circulation path extending through a heat exchanger (62) configured to remove a portion of a waste heat from the liquid coolant (see Fig. 3 - element 62 is a heat exchanger per Col. 3, Line 40 which inherently is configured to remove a portion of heat of coolant flowing therethrough); and
a turbine (22) in fluid communication with an exhaust of the internal combustion engine (see Fig. 3 - element 22 is shown in communication with exhaust of element 12 through elements 28, 48, and 54), the turbine in driving engagement with the rotatable load to compound power with the internal combustion engine in driving the rotatable load (see Fig. 3 and Col. 3, Lines 20-24).
Wilkinson fails to disclose a fluid circulation path having a portion running along an underside of a surface of the aircraft to be heated, the portion of the fluid circulation path in direct heat exchange relationship with the underside of the surface at locations of the surface susceptible to icing, the fluid circulation path in heat exchange relationship with the coolant circulation path to receive another portion of the waste heat therefrom.

Therefore, the prior art of record does not teach in a system comprising an internal combustion engine and a turbine in driving engagement with a rotatable load to compound power with the internal combustion engine in driving the rotatable load, “a fluid circulation path having a portion running along an underside of a surface of the aircraft to be heated, the portion of the fluid circulation path in direct heat exchange relationship with the underside of the surface at locations of the surface susceptible to icing” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 33.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        8/19/21

/JESSE S BOGUE/Primary Examiner, Art Unit 3746